266 U.S. 473
45 S.Ct. 169
69 L.Ed. 388
COMPAGNIE INTERNATIONALE DE PRODUITS ALIMENTAIRES S. A.v.Thomas W. MILLER, as Alien Property Custodian of the  United States of America, and Frank White, as Treasurer  of the United States of America.
No. 412.
Supreme Court of the United States
Argued Nov. 25, 1924.
January 5, 1925

Messrs. Challen B. Ellis and Wade H. Ellis, both of Washington, D. C., for appellant,
Mr. Merrill E. Otis, of St. Joseph, Mo., for appellees.
Mr. Justice McREYNOLDS delivered the opinion of the Court.


1
The court below decided this cause upon authority of its opinion in Behn, Meyer & Co., Limited, v. Thomas W. Miller et al., 296 F. 1002, 54 App. D. C. 255, which upon appeal became No. 343 on our docket, 266 U. S. 457, 45 S. Ct. 165, 69 L. Ed. ——. The decree therein has been reversed for reasons stated in the opinion just announced. The two causes present the same issues. Consequently the challenged decree herein also must be reversed and the cause remanded for further proceedings in conformity with our conclusions.